                                                     Exhibit A, Page 1 of 17

Case 3:18-cv-00233-HRH Document 1-2 Filed 10/05/18 Page 1 of 17
                                                     Exhibit A, Page 2 of 17

Case 3:18-cv-00233-HRH Document 1-2 Filed 10/05/18 Page 2 of 17
                                                     Exhibit A, Page 3 of 17

Case 3:18-cv-00233-HRH Document 1-2 Filed 10/05/18 Page 3 of 17
                                                     Exhibit A, Page 4 of 17

Case 3:18-cv-00233-HRH Document 1-2 Filed 10/05/18 Page 4 of 17
                                                     Exhibit A, Page 5 of 17

Case 3:18-cv-00233-HRH Document 1-2 Filed 10/05/18 Page 5 of 17
                                                     Exhibit A, Page 6 of 17

Case 3:18-cv-00233-HRH Document 1-2 Filed 10/05/18 Page 6 of 17
                                                     Exhibit A, Page 7 of 17

Case 3:18-cv-00233-HRH Document 1-2 Filed 10/05/18 Page 7 of 17
                                                     Exhibit A, Page 8 of 17

Case 3:18-cv-00233-HRH Document 1-2 Filed 10/05/18 Page 8 of 17
                                                     Exhibit A, Page 9 of 17

Case 3:18-cv-00233-HRH Document 1-2 Filed 10/05/18 Page 9 of 17
                                                    Exhibit A, Page 10 of 17

Case 3:18-cv-00233-HRH Document 1-2 Filed 10/05/18 Page 10 of 17
                                                    Exhibit A, Page 11 of 17

Case 3:18-cv-00233-HRH Document 1-2 Filed 10/05/18 Page 11 of 17
                                                    Exhibit A, Page 12 of 17

Case 3:18-cv-00233-HRH Document 1-2 Filed 10/05/18 Page 12 of 17
                                                    Exhibit A, Page 13 of 17

Case 3:18-cv-00233-HRH Document 1-2 Filed 10/05/18 Page 13 of 17
                      IN THE DISTRICT/SUPERIOR COURT FOR THE STATE OF ALASKA
                                       AT I




                                     Plaintiff(s),
      vs.
                                 /
                                                         )
                                                              CASE NO.               1a     )Ii       Cl
                                     Defendant(s).
                                                                            SUMMONS
                                                                               AND
                                                                      NOTICE TO BOTH PARTIES
                                                                      OF JUDICIAL ASSIGNMENT
      To Defendant:                    / $)I' :1/i' ,/

     You are hereby summoned and required to file with the court a written answer to the complaint
     which accompanies this summons., Your answer must be filed with the court at
     (address)     IS/L) L/' //,                            /7L( '97)/
     within 20 days* after the day you receive this summ6n

      In addition, a copy of your answer must be sent to:
              Plaintiffs attorney or plaintiff (if unrepresented):..L.,//f/\
              Address 7; r JA'//
                         J 1 2).                        "J qI.1.

     If you fail to file your answer within the required time, a default judgment may be entered
     against you for the relief demanded in the complaint.

     If you are not represented by an attorney, you must inform the court and all other parties in this
     case, in writing, of your current mailing address and any future changes to your mailing address
     and telephone number. You may use court form Notice of Change of Address / Telephone
     Number (TF-955). available at the clerks office or on the, court systems website at
     www.state.ak.us/courts/forms.htm to inform the court.
                                                      -OR-
     If you have an attorney, the attorney must comply with Alaska R. Civ. P. 5(i),

                                      NOTICE OF JUDICIAL ASSIGNMENT

     T&"Plaintiff and Defendant

f   - You are heby given notice that this case has been assigned to Judge             /1
                                                                                     't)
     (SEAL)                                                  CLERK OF CUR1/
                                                                                                           LM

            -   ,-'
                        L?142)9
                            at
                                                             By
                                                                           '
                                                                               /j ep y er
    -. 'TIVe state or a state officer or agency named as a defendant has 40 days to file its answer. If
                                                                             Exhibit
     you have been served with this summons outside the United States, you also   haveA,40Page
                                                                                           days14
                                                                                                to of 17
     file your answer.
                Case 3:18-cv-00233-HRH Document 1-2 Filed 10/05/18
     CIV-100 (2/06)(st.3)                                                    Page
                                                                     Civil Rules    1412.
                                                                                 4, 5, of42(c),
                                                                                          17 55
     SUMMONS
                                                    Exhibit A, Page 15 of 17

Case 3:18-cv-00233-HRH Document 1-2 Filed 10/05/18 Page 15 of 17
                                                    Exhibit A, Page 16 of 17

Case 3:18-cv-00233-HRH Document 1-2 Filed 10/05/18 Page 16 of 17
                                                    Exhibit A, Page 17 of 17

Case 3:18-cv-00233-HRH Document 1-2 Filed 10/05/18 Page 17 of 17
